John A. Fogleman, Justice, dissenting. I would not dismiss the case as to A1 Freeman. The undisputed testimony is that the mission on which the three appellants embarked was for A1 Freeman’s purposes. His professed ignorance of the presence of the tools in the automobile in which he was found is subject to some skepticism to say the least. The gloves were in the car, not the trunk. A1 Freeman was wide awake when George Freeman and Berry departed on their mission, whether it was to find liquor or female companionship for themselves, coffee for A1 or to commit a burglary. I cannot believe that they removed these tools from the car without A1 Freeman’s knowledge. Mysteriously enough, someone, presumably A1 Freeman, had moved the vehicle three blocks from the place where George and Andrew Berry had left him, before the officers who arrested these two brought George back to find the vehicle, and someone had locked the car doors. One of the officers who went up to the automobile where A1 Freeman was found recognized the possibility that A1 was doing a good job of feigning sleep. A search of the vehicle disclosed that tools other than those said to have been hurriedly discarded by George Freeman and Berry were in the trunk. These tools included a crowbar and a saw. George Freeman said that the brace and bit, which the officers claimed to have found elsewhere, was actually found in the trunk of his car. A1 Freeman was arrested as an accessory. I cannot say that a reasonable mind could not conclude from this testimony that A1 Freeman was at least an accessory to the crime. The judge sitting as a jury might well have believed from the evidence before him that Freeman was guilty of more than -.being caught in bad company. I certainly do not agree that we should conclude that the evidence which might be presented has been fully developed.